 

 

 

DECLARATION OF COMPLETENESS OF RECORD
OF PROCEEDINGS BEFORE
ADMINISTRATIVE REVIEW OFFICER

 

RE: _ Best Crabs
Baltimore, Maryland

The undersigned hereby declares:

l. That as Chief of the Administrative Review Branch of the Retailer Policy and
Management Division, she is the duly designated supervisor of Monique Brooks the
Administrative Review Officer who made the Final Agency Determination complained of in
this action;

2: That in her position, the undersigned is the designated custodian of records in this
matter;

3. That the undersigned has examined the administrative appeal record of Best Crabs
attached hereto as pages A.R. | through A.R. 2232 and that the attached is a true and correct
copy of the said administrative appeal record, and of the record considered by Monique
Brooks in sustaining the decision of Batista Edwards, Officer In Charge of the Food and
Nutrition Service, Retailer Operations Branch, Area 4 Office to withdraw Best Crabs from
participating in the Supplemental Nutrition Assistance Program; as elaborated in her
determination dated, November 8, 2018. The SSN’s, EIN’s and DOB’s were redacted to
comply with the E-Government Act.

Dh all Aw

Shanta Swezy, Chief
Administrative Review Branch
Retail Policy and Management Division

Certified on this 13th day of June 2019
